the monthly child support payment. 2 This court affirms Judge Loehrer's
                 order in full, reverses the inconsistent parts of Judge Pollock's post-
                 judgment ruling, and remands the question of whether Judge Loehrer's
                 award of attorney fees was meant as a sanction.
                 Child support
                              Cruea argues 3 that the district court judges miscalculated the
                 parties' gross monthly income for child support purposes. 4 Gross monthly


                       Cruea argues that Judge Pollock applied the wrong standard of
                       2

                 review when assessing Judge Loehrer's order. However, because we
                 uphold Judge Loehrer's findings of fact and conclusions of law, the
                 argument is moot.

                       3Additionally, Cruea argues that Terry is required to pay child
                 support arrears pursuant to NRS 125B.030. NRS 125B.030 states that a
                 parent with physical custody "may recover . . . the cost of care, support,
                 education and maintenance" from the other parent. The district court
                 judges found that Cruea presented inadequate evidence on the subject,
                 and we agree. Further, the law prior to a 2015 amendment gave the
                 mother "primary physical custody" where the mother and father were not
                 married and an order of paternity had not been entered. NRS 126.031,
                 repealed by 2015 Nev. Stat., ch. 445, § 19, at 2591. Here, Cruea and Terry
                 were not married, and there was no order determining paternity.
                 Moreover, Cruea cannot avail himself of NRS 126.031(2)(b)(1), because
                 there is no showing that Terry abandoned the child to the custody of
                 Cruea. For these reasons, we conclude that Cruea is not entitled to child
                 support arrears.

                       4 Cruea argues that both district court judges improperly determined
                 Terry's gross income because they failed to include the value of employer
                 retirement contributions and health care benefits. "A point not urged in
                 the trial court, unless it goes to the jurisdiction of that court, is deemed to
                 have been waived and will not be considered on appeal." Old Aztec Mine,
                 Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981). At trial, Judge
                 Loehrer determined that Linda's gross monthly income was $5,196 per
                 month. Our review of the record indicates that Cruea did not dispute this
                 amount• until the post-judgment hearing. In the post-judgment order,
                                                                        continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 income for a self-employed person is "the gross income from any source . . .
                 after deduction of all legitimate business expenses."   NRS 125B.070(1)(a)
                 (emphasis added). The district court has discretion in determining what a
                 legitimate business expense is because "[afters of. . . support of minor
                 children rest in the sound discretion of the trial court."        Wallace v.
                 Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996).
                             Both district court judges set the amount Cruea owed by
                 determining both parents' gross monthly income, applying a support
                 obligation percentage to each income, and then subtracting the higher
                 support obligation from the lower support obligation.   See NRS 125B.070;
                 NRS 125B.080. Judge Loehrer found that Cruea owed $1,049.94 per
                 month, which was over the statutory cap, so she held that Cruea was
                 obligated to pay the statutory cap of $925 per month. In the post-
                 judgment order, Judge Pollock reduced Cruea's payment obligation to
                 $754.44 per month. The district court judges arrived at different amounts
                 because they calculated Cruea's business related depreciation differently.
                             Cruea claimed a $43,332 depreciation expense on his 2012
                 taxes and argues that the entire amount should be excluded from his gross
                 income. Judge Loehrer did not account for any depreciation when
                 calculating Cruea's gross income. Judge Pollock subtracted $19,500 from
                 Cruea's gross yearly income, which was an insurance reimbursement for



                 ...continued
                 Judge Pollock determined that because Cruea had failed to raise the claim
                 at trial, it was waived. We agree with Judge Pollock's determination on
                 this matter.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                    destroyed equipment. 5 We agree with Judge Loehrer's determination as to
                    Cruea's gross income and disagree with Judge Pollock's post-judgment
                    determination and Cruea's argument.
                                    Judge Loehrer did not exclude Cruea's depreciation from his
                    gross income because the "totality of the evidence presented and testimony
                    offered [demonstrated] that [Cruea's] position regarding his income [was]
                    not credible," he was unwilling to "voluntarily come forward with the
                    requested financial information," and engaged in "unorthodox and highly
                    irregular record keeping. . . and . . . herculean efforts to avoid discovery of
                    his true gross monthly income." Specific problems with Cruea's
                    depreciation expenses included Cruea taking depreciation in a computer
                    that his son used in school, numerous vehicles not being properly
                    accounted for, and failing to use a sinking fund. As such, this court
                    affirms Judge Loehrer's decision that the deductions are not "legitimate
                    business expenses," and therefore, agrees with Judge Loehrer's child
                    support calculations.
                    Attorney fees
                                "This court review[s] [the] district court's [award] of attorney
                    fees for abuse of discretion." Foster v. Dingwall, 126 Nev. 56, 72, 227 P.3d
                    1042, 1052 (2010). Judge Loehrer's order, entered on August 9, 2013,
                    stated that because of Cruea's behavior, attorney fees were warranted.
                    Terry did not move for attorney fees until September 12, 2013. Judge


                          5We conclude that Judge Pollock erred in finding that the $19,500
                    payment was attributable to depreciation. Cruea's 2012 tax return shows
                    that the $43,332 depreciation is composed of $14,500 in tentative
                    depreciation, $11,743 in depreciation for assets placed into service before
                    2012, and $17,089 in car depreciation.

SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    41PP
                  Pollock later found that an award of attorney fees was warranted and
                  awarded Terry $14,500 in attorney fees and costs.
                              "A claim for attorney fees must be made by motion . . . no later
                  than 20 days after notice of entry of judgment is served . . . ." NRCP
                  54(d)(2)(A)-(B). Terry's motion for attorney fees was made more than 20
                  days after Judge Loehrer's order was entered. As such, Judge Pollock
                  abused his discretion in awarding attorney fees. However, the language
                  used in Judge Loehrer's order stating that attorney fees were warranted
                  may have been intended as a sanction against Cruea. If that is the case,
                  then NRCP 54(d)(2)(B)'s 20-day time period would not apply. NRCP
                  54(d)(2)(C) ("Subparagraphs (A)-(B) do not apply to claims for fees and
                  expenses as sanctions pursuant to a rule or statute, or when the applicable
                  substantive law requires attorney fees to be proved at trial as an element
                  of damages."). EDCR 7.60(b) allows for such sanctions: "The court may,
                  after notice and an opportunity to be heard, impose upon an attorney or a
                  party any and all sanctions which may . . be reasonable." As such, we
                  remand to the district court to determine whether Judge Loehrer's award
                  of attorney fees was intended to be a sanction.
                              Accordingly, we




SUPREME COURT
      OF
    NEVADA
                                                        5
(0) 1947A deII,
                               ORDER the judgment of the district court AFFIRMED IN
                   PART AND REVERSED IN PART AND REMAND this matter to the
                   district court for proceedings consistent with this order.




                                                       Gibbons




                   cc: Hon. Rena G. Hughes, District Judge
                        Robert E. Gaston, Settlement Judge
                        Willick Law Group
                        Bowen Law Offices
                        Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         6
(0) 1947A abfgpo